Title: To George Washington from Thomas Wharton, Jr., 6 April 1778
From: Wharton, Thomas Jr.
To: Washington, George



Sir
In Council Lancaster [Pa.] April 6 1778

I have the Honor of receiving your Letter of Yesterdays date encloseing one from Mrs Mary Pemberton to you—I am to inform your Excellency that Council chearfully comply with the request of that Lady,

being desirous that the Situation of the Gentlemen in confinement should be made as agreeable as may be consistent with the safety of the state—you will please therefore to receive enclosed a Passport for one or two Waggons and such necessarys as these Gentlemen may realy need—It is proper to acquaint your Excellency that the House of General Assembly have Passd a Law that will apply to the cases of these Prisoners—and that Council has obtained a Resolve from the Honorable Congress to deliver them to the state of Pennsylvania and a person will be sent in a day or two to Winchester to escort them to this state, when they will have an opportunity to take a decided part—and this the Act absolutely requires of them. As your Exellency purposes to forward the Passport I beg you will take the trouble to mention this circumstance as it ⟨may⟩ in some measure govern Mrs Pemberton & the other Ladies in the quantity & kind of supplies intended to be sent out.
